JAMES R. KNOTT, Circuit Judge.
The Village of North Palm Beach, established under the provisions of chapter 31.481, Laws of Florida, Extraordinary Session 1955-1956, includes two main parcels of land, one located on the mainland on the west side of Lake Worth, and the other located on an island between Lake Worth and the Atlantic Ocean. The relator, Bankers Life & Casualty Co., was and is the owner of the latter parcel, which may be designated the Beach Area. The land in both areas was uninhabited. It was contemplated that the two land areas would he linked by a causeway, and a master plan was agreed upon for development of both properties, as complementing each other. The water supply system, located on the mainland portion, was designed at considerable added cost to allow for expansion to serve the Beach Area. The mainland portion was subdivided and developed and now has 3,400 inhabitants, hut the part owned by relator has remained undeveloped, and relator seeks its ouster from the municipality in this action, alleging that it receives no benefits from its inclusion therein.
Having heard the evidence and argument of counsel, the court finds that the relator has failed to prove the material allegations of the information herein; that the respondent municipality and its officials are lawfully exercising the functions and franchises of a municipal corporation over the lands in the village owned by Bankers Life & Casualty Co.; that the relator, through its officials, participated in the creation of the village, in the management of its governmental affairs and has, from time to time, utilized knowingly the municipal services and functions of the village; and finally, that the relator is estopped to seek the ouster of its lands from the Village of North Palm Beach.
It is accordingly ordered and adjudged that this suit be and the same is hereby dismissed, and a final judgment be and the same is hereby entered in favor of the respondent Village of North Palm Beach and the respondent officials thereof and against the relator Bankers Life & Casualty Co., an Illinois corporation authorized to do business in Florida; that costs, to be taxed upon notice, are hereby levied against the relator, for which let execution issue.